           Case 1:19-cv-00877-RP Document 32 Filed 12/04/20 Page 1 of 2



                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

EVDOKIA NIKOLOVA,                                      §
                                                       §
                Plaintiff,                             §
                                                       §
v.                                                     §                    1:19-CV-877-RP
                                                       §
THE UNIVERSITY OF TEXAS AT                             §
AUSTIN,                                                §
                                                       §
                Defendant.                             §

                                                 ORDER

        Before the Court is the report and recommendation from United States Magistrate Judge

Susan Hightower concerning Defendant’s partial motion to dismiss, (Dkt. 22), and all related

briefing. (R. & R., Dkt. 28). Pursuant to 28 U.S.C. § 636(b) and Rule 1(d) of Appendix C of the

Local Rules of the United States District Court for the Western District of Texas, Judge Susan

Hightower issued her report and recommendation on November 11, 2020. (Id.). As of the date of

this order, no party has filed objections to the report and recommendation.

        Pursuant to 28 U.S.C. § 636(b), a party may serve and file specific, written objections to a

magistrate judge’s proposed findings and recommendations within fourteen days after being served

with a copy of the report and recommendation and, in doing so, secure de novo review by the district

court. When no objections are timely filed, a district court can review the magistrate’s report and

recommendation for clear error. See Fed. R. Civ. P. 72 advisory committee’s note (“When no timely

objection is filed, the [district] court need only satisfy itself that there is no clear error on the face of

the record in order to accept the recommendation.”).

        Because no party has filed timely objections, the Court reviews the report and

recommendation for clear error. Having done so and finding no clear error, the Court accepts and

adopts the report and recommendation as its own order.


                                                      1
          Case 1:19-cv-00877-RP Document 32 Filed 12/04/20 Page 2 of 2



       Accordingly, the Court ORDERS that the Report and Recommendation of the United

States Magistrate Judge, (Dkt. 28), is ADOPTED. Defendant’s partial motion to dismiss, (Dkt. 22),

is GRANTED IN PART and DENIED IN PART. Specifically, Defendant motion to dismiss

Plaintiff’s claim under the Equal Pay Act is DENIED. Defendant’s motion to dismiss Plaintiff’s

claims under the Texas Commission on Human Rights is GRANTED, and Plaintiff’s claims under

the Texas Commission on Human Rights are DISMISSED WITH PREJUDICE.

       SIGNED on December 4, 2020.




                                           ROBERT PITMAN
                                           UNITED STATES DISTRICT JUDGE




                                                2
